152 U.S. 355 (1894)
ISRAEL
v.
ARTHUR.
No. 903.
Supreme Court of United States.
Submitted January 29, 1894.
Decided March 12, 1894.
ERROR TO THE SUPREME COURT OF THE STATE OF COLORADO.
*361 Mr. George A. King for the motion.
Mr. Westbrook S. Decker and Mr. T.J. O'Donnell opposing.
MR. CHIEF JUSTICE FULLER, after stating the facts, delivered the opinion of the court.
It is not sufficient for the maintenance of our jurisdiction to review the judgments of state courts, that a right, title, privilege, or immunity under the Constitution of the United States may have been claimed, but such right, title, privilege, or immunity must have been denied. Assuming that plaintiff in error, by her replication of January 27, 1891, duly set up a right of protection under the Constitution, yet if she were debarred from asserting property rights in the estate of John Arthur, as his widow, then that right was not denied for want of the subject-matter to be protected.
The Supreme Court of Colorado ruled in Arthur v. Israel, 15 Colorado, 147, that public policy required "that, so far as may be consistent with fundamental principles of law, one who has attempted to profit by a supposed divorce, and has exercised the resulting privilege of remarriage, shall not, for the mere purpose of obtaining property, be permitted to repudiate his election;" and that "when, therefore, the wife, without cause, deserts her husband and home, and for years lives in adultery with another man, and afterwards, upon learning that a divorce has been obtained by her deserted husband, causes a marriage ceremony with her paramour to be solemnized, and continuously lives and cohabits with him as his wife, she may not, upon the subsequent decease of her abandoned husband, take advantage of the fact that the divorce decree is void for want of proper service of process, and successfully assert against other heirs her right under the *362 statute of descents and distribution to deceased's estate as his widow." And on the subsequent writ of error it sustained the judgment of the county court against plaintiff in error upon the facts.
With the conclusion on the facts we have nothing to do, and the conclusions of law were conclusions in matters of local and general law which suggest no Federal question.
By stipulation of record plaintiff in error admitted at the trial that, the invalidity of the divorce decrees being conceded, the only question to be tried was whether she was "estopped by her conduct as alleged in said answer to dispute or contest the validity of said decrees, or whether she has ratified them by her conduct."
That question was determined against her, and the judgment rested solely on the ground that she could not under the facts be allowed, as to John Arthur's personal estate, to assert the property rights conferred by law upon a widow. To review that judgment would be to overhaul the application by a state court of principles of public policy and of estoppel, which it is not within our province to do. This was so held in Marrow v. Brinkley, 129 U.S. 178, and in effect in many other cases. Adams County v. Burlington & Missouri Railroad, 112 U.S. 123; Chouteau v. Gibson, 111 U.S. 200; Beaupré v. Noyes, 138 U.S. 397.
In Eustis v. Bolles, 150 U.S. 361, it was ruled that a decision by the Supreme Judicial Court of Massachusetts that a creditor of an insolvent debtor who proved his debt in insolvency proceedings under the state statutes and accepted the benefits thereof, thereby waived any right he might otherwise have had to object to the validity of the insolvency statutes as impairing the obligation of contracts, presented no Federal question for review. And it has been often held, at least in actions at law, that this court has no jurisdiction to revise the decision of the highest court of a State upon a pure question of fact, although a Federal question might arise if the question of fact were decided in a particular way. Dower v. Richards, 151 U.S. 658, and cases cited.
Writ of error dismissed.